 


 HR 3342 ENR: Sanctioning the Use of Civilians as Defenseless Shields Act
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Fifteenth Congress of the United States of AmericaAt the Second SessionBegun and held at the City of Washington on Wednesday, the third day of January, two thousand and eighteen 
H. R. 3342 
 
AN ACT 
To impose sanctions with respect to foreign persons that are responsible for using civilians as human shields, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Sanctioning the Use of Civilians as Defenseless Shields Act. 2.Statement of policyIt shall be the policy of the United States to officially and publicly condemn the use of innocent civilians as human shields.
3.Imposition of sanctions with respect to foreign persons that are responsible for the use of civilians as human shields
(a)Imposition of sanctions
(1)Mandatory sanctionsThe President shall impose sanctions described in subsection (d) with respect to each person on the list required under subsection (b). (2)Permissive sanctionsThe President may impose sanctions described in subsection (d) with respect to each person on the list described in subsection (c).
(b)Mandatory sanctions listNot later than one year after the date of the enactment of this Act, and annually thereafter, the President shall submit to the appropriate congressional committees a list of the following: (1)Each foreign person that the President determines, on or after the date of the enactment of this Act—
(A)is a member of Hizballah or is knowingly acting on behalf of Hizballah; and (B)knowingly orders, controls, or otherwise directs the use of civilians protected as such by the law of war to shield military objectives from attack.
(2)Each foreign person that the President determines, on or after the date of the enactment of this Act— (A)is a member of Hamas or is knowingly acting on behalf of Hamas; and
(B)knowingly orders, controls, or otherwise directs the use of civilians protected as such by the law of war to shield military objectives from attack. (3)Each foreign person or agency or instrumentality of a foreign state that the President determines, on or after the date of the enactment of this Act, knowingly and materially supports, orders, controls, directs, or otherwise engages in—
(A)any act described in subparagraph (B) of paragraph (1) by a person described in that paragraph; or (B)any act described in subparagraph (B) of paragraph (2) by a person described in that paragraph.
(c)Permissive sanctions listNot later than one year after the date of the enactment of this Act, and annually thereafter, the President should submit to the appropriate congressional committees a list of each foreign person that the President determines, on or after the date of the enactment of this Act, knowingly orders, controls, or otherwise directs the use of civilians protected as such by the law of war to shield military objectives from attack, excluding foreign persons included in the most recent list under subsection (b). (d)Sanctions describedThe sanctions to be imposed on a foreign person or an agency or instrumentality of a foreign state under this subsection are the following:
(1)Blocking of propertyThe President shall exercise all of the powers granted to the President under the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.) to the extent necessary to block and prohibit all transactions in property and interests in property of the foreign person or agency or instrumentality of a foreign state if such property or interests in property are in the United States, come within the United States, or are or come within the possession or control of a United States person. (2)Aliens ineligible for visas, admission, or parole (A)Visas, admission, or paroleAn alien who the Secretary of State or the Secretary of Homeland Security determines is subject to sanctions under subsection (a) is—
(i)inadmissible to the United States; (ii)ineligible to receive a visa or other documentation to enter the United States; and
(iii)otherwise ineligible to be admitted or paroled into the United States or to receive any other benefit under the Immigration and Nationality Act (8 U.S.C. 1101 et seq.). (B)Current visas revokedAny visa or other documentation issued to an alien who is subject to sanctions under subsection (a), regardless of when such visa or other documentation was issued, shall be revoked and such alien shall be denied admission to the United States.
(C)Exception to comply with United Nations Headquarters agreement and other international obligationsThe sanctions under this paragraph shall not be imposed on an individual if admitting such individual to the United States is necessary to permit the United States to comply with the Agreement regarding the Headquarters of the United Nations, signed at Lake Success June 26, 1947, and entered into force November 21, 1947, between the United Nations and the United States, or with other applicable international obligations. (e)PenaltiesThe penalties provided for in subsections (b) and (c) of section 206 of the International Emergency Economic Powers Act (50 U.S.C. 1705) shall apply to a person that knowingly violates, attempts to violate, conspires to violate, or causes a violation of regulations prescribed to carry out this section to the same extent that such penalties apply to a person that knowingly commits an unlawful act described in section 206(a) of such Act.
(f)Procedures for judicial review of classified information
(1)In generalIf a finding under this section, or a prohibition, condition, or penalty imposed as a result of any such finding, is based on classified information (as defined in section 1(a) of the Classified Information Procedures Act (18 U.S.C. App.)) and a court reviews the finding or the imposition of the prohibition, condition, or penalty, the President may submit such information to the court ex parte and in camera. (2)Rule of constructionNothing in this subsection shall be construed to confer or imply any right to judicial review of any finding under this section or any prohibition, condition, or penalty imposed as a result of any such finding.
(g)WaiverThe President may waive the application of sanctions under this section if the President determines and reports to the appropriate congressional committees that such waiver is in the national security interest of the United States. (h)Regulatory authority (1)In generalThe President may exercise all authorities under sections 203 and 205 of the International Emergency Economic Powers Act (50 U.S.C. 1702 and 1704) for purposes of carrying out this section.
(2)Issuance of regulationsNot later than 180 days after the date of the enactment of this Act, the President shall prescribe such regulations as may be necessary to implement this section. (i)Rule of constructionNothing in this section may be construed—
(1)to limit the authorities of the President pursuant to the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.) or any other relevant provision of law; or (2)to apply with respect to any activity subject to the reporting requirements under title V of the National Security Act of 1947 (50 U.S.C. 3091 et seq.), or to any authorized intelligence activities of the United States.
4.DefinitionsIn this Act: (1)Admitted; alienThe terms admitted and alien have the meanings given those terms in section 101 of the Immigration and Nationality Act (8 U.S.C. 1101).
(2)Agency or instrumentality of a foreign stateThe term agency or instrumentality of a foreign state has the meaning given that term in section 1603(b) of title 28, United States Code. (3)Appropriate congressional committeesIn this section, the term appropriate congressional committees means—
(A)the Committee on Banking, Housing, and Urban Affairs, the Committee on Foreign Relations, and the Committee on the Judiciary of the Senate; and (B)the Committee on Financial Services, the Committee on Foreign Affairs, and the Committee on the Judiciary of the House of Representatives.
(4)Foreign personThe term foreign person means— (A)any citizen or national of a foreign state, wherever located; or
(B)any entity not organized solely under the laws of the United States or existing solely in the United States. (5)HamasThe term Hamas means—
(A)the entity known as Hamas and designated by the Secretary of State as a foreign terrorist organization pursuant to section 219 of the Immigration and Nationality Act (8 U.S.C. 1189); or (B)any person identified as an agent or instrumentality of Hamas on the list of specially designated nationals and blocked persons maintained by the Office of Foreign Asset Control of the Department of the Treasury, the property or interests in property of which are blocked pursuant to the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.).
(6)HizballahThe term Hizballah means— (A)the entity known as Hizballah and designated by the Secretary of State as a foreign terrorist organization pursuant to section 219 of the Immigration and Nationality Act (8 U.S.C. 1189); or
(B)any person identified as an agent or instrumentality of Hizballah on the list of specially designated nationals and blocked persons maintained by the Office of Foreign Asset Control of the Department of the Treasury, the property or interests in property of which are blocked pursuant to the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.). (7)United States personThe term United States person means any United States citizen, permanent resident alien, entity organized under the laws of the United States (including foreign branches), or any person in the United States.
5.SunsetThis Act shall cease to be effective on December 31, 2023.  Speaker of the House of Representatives.Vice President of the United States and President of the Senate. 